DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-6 are pending.

Response to Arguments
Applicant's arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 10/25/2021, with respect to Claims 1 and 2 have been fully considered and are persuasive.  The Non-Final Rejection Report of 08/04/2021 has been withdrawn.

Response to Amendment
The amendments to the claims, filed on October 25, 2021 have been entered. Claims 1-6 are pending. 

Allowable Subject Matter
Claims 1-6 are allowed. Independent claims 1 and 2 contain allowable subject matter as indicated below.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter.  
Regarding Claim 1, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting a connector, comprising: at least one power pin, comprising a preformed metal block comprising a plurality of side surfaces in a first direction and a first bottom surface and a second bottom surface in a second direction perpendicular to the first direction; at least one plastic member being connected to at least one side surface of the metal block in the first direction, and the at least one plastic member comprising a first bottom surface and a second bottom surface in the second direction; and at least one signal pin attached to at least one of the at least one plastic member in the first direction, extending to the first bottom surface and the second bottom surface of the at least one plastic member, and respectively forming contact surfaces with predetermined areas on the first bottom surface and the second bottom surface of the at least one plastic member; wherein, the first bottom surface of each metal block is flush with each contact surface formed by the at least one signal pin on the first bottom surface of the at least one plastic member in the second direction, and the second bottom surface of each metal block is flush with each contact surface formed by the at least one signal pin on the second bottom surface of the at least one plastic member in the second direction; wherein the at least one plastic member comprises at least one through hole in the first direction, at least one of the at least one signal pin is attached to a sidewall of the at least one through hole in the first direction, extends to the first bottom surface and the second bottom surface of the at least one plastic member, and forms contact surfaces with predetermined areas on the first bottom surface and the second bottom surface of the plastic member, as recited in claim 1, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claim 2, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting a signal pin assembly, comprising: a plastic member, comprising a plurality of outer side surfaces in a first direction, and a first bottom surface and a second bottom surface in a second direction perpendicular to the first direction; and at least one signal pin, the at least one signal pin being attached to the plastic member in the first direction, extending to the first bottom surface and the second bottom surface of the plastic member, and respectively forming contact surfaces with predetermined areas on the first bottom surface and the second bottom surface, wherein at least one of the at least one signal pin is attached to the outer side surface of the plastic member, as recited in claim 2, in conjunction with ALL the remaining limitations of the base claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G. LEIGH whose telephone number is (571)270-0672. The examiner can normally be reached Monday - Friday, 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDULLAH A. RIYAMI can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER G LEIGH/Examiner, Art Unit 2831